Name: Council Regulation (EEC) No 1877/83 of 8 July 1983 amending Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/24 Official Journal of the European Communities 9 . 7 . 83 COUNCIL REGULATION (EEC) No 1877/83 of 8 July 1983 amending Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture sectors should be performed in two stages, the first to start on 11 July 1983 and the second on 16 December and 1 November 1983 respectively ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envi ­ saged should be adopted in accordance with the condi ­ tions laid down in Article 3 (2) of Regulation No 1 29 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 1 223/83 (3), as amended by Regulation (EEC) No 1626/83 (4) ; whereas Regulation (EEC) No 1223/83 provides that the new representative rate for the drachma enters into force on 16 December 1983 for the wine sector and on 1 November 1983 for the pigmeat sector ; whereas introduction of the new representative rate in these HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 1223/83 shall be replaced by Annex V in the Annex hereto . Article 2 This Regulation shall enter into force on 11 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1983 . For the Council The President G. VARFIS (') OJ No 106, 30 . 10 . 1962, p . 2553/62. (J) OJ No L 263, 19 . 9 . 1973, p. 1 . O OJ No L 132, 21 . 5 . 1983, p. 33 . b) OJ No L 160, 18 . 6 . 1983, p. 6 . 9 . 7. 83 Official Journal of the European Communities No L 186/25 ANNEX 'ANNEX V GREECE 1 . 1 ECU = 77,2479 Greek drachmas. This rate shall apply from :  23 May 1983 for the milk and milk products sector,  23 May 1983 for the beef and veal sector,  23 May 1983 for the sheepmeat and goatmeat sector,  1 July 1983 for the sugar and isoglucose sector, and for durum wheat and durum wheat groats and meal,  1 August 1983 for the cereals sector, with the exception of durum wheat and durum wheat groats and meal, and for the eggs and poultrymeat, ovalbumin and lactalbumin sectors,  1 November 1983 for the pigmeat sector,  16 December 1983 for the wine sector,  1 January 1984 for the tobacco and fishery products sectors,  1 July 1984 for the seeds sector,  the beginning of the 1983/84 marketing year for other products for which there is a marketing year which has not yet started by 23 May 1983 ,  23 May 1983 in all other cases . 2 . However :  with regard to the wine sector, the applicable rate from 11 July to 15 December 1983 shall be 1 ECU = 74,8027 Greek drachmas,  with regard to the pigmeat sector, the applicable rate from 11 July to 31 October 1983 shall be 1 ECU = 74,8027 Greek drachmas . 3 . Until the dates given in point 1 or 2, the following rates shall apply : 1 ECU = 71,5619 Greek drachmas except for the olive oil sector where the following rate shall apply : 1 ECU = 66,5526 Greek drachmas.'